.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Response to Amendment
The Amendment filed 10/14/2022 has been entered. Claims 1-5, 7-9, 11-13 and 15-28 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 07/18/2022. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11-12, 15-17, and 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of O’Farrell et al. (US 20120184462 A1) and Martinez et al. (Martinez et al., “Three-dimensional microfluidic devices fabricated in layered paper and tape”, 2008, PNAS, 105, 50, 19606-19611).
Regarding claim 1, O’Farrell teaches a urinalysis test strip device (Fig. 8) for detecting multiple analytes present in a urine test sample via chemical assays (abstract; paragraphs [0049], [0076], [0095]), the device consisting of: 
a substrate (Fig. 8 shows a substrate comprising different binding reagents), the substrate comprising a first end (upper end of the substrate in Fig. 8), a second end (lower end of the substrate in Fig. 8), a first side (left side of the substrate in Fig. 8), a second side (the right side of the substrate in Fig. 8), a top surface (top surface of the substrate in Fig. 8), and a bottom surface (bottom/back surface, i.e. opposite of the top surface, of the substrate in Fig. 8), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 8); and 
at least ten chemical reagents directly applied to the top surface of the substrate (Fig. 8 teaches at least ten chemical reagents, wherein different binding reagents are on the top surface of the substrate) and extending from the second end of the substrate (Fig. 8), wherein each of the at least ten chemical reagents provides for direct detection of an analyte via a chemical assay (Fig. 8 teaches different binding reagent in each channel allows for multiplexing of analyte detection), and such chemical reagents are arranged in an array on the top surface of the substrate (Fig. 8), wherein each chemical reagent is capable of producing a detectable response on the top surface of the substrate upon direct contact with the respective analyte present in the urine test sample (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal), and wherein at least two of the chemical reagents are capable of detecting different analytes such that the detectable responses observed are different (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal); and  
wherein the top surface of the substrate is absent any additional structure disposed between two chemical reagents to separate one chemical reagent from another chemical reagent (Fig. 8 shows the substrate is absent of any additional structures between the different binding reagents); and 
wherein the urinalysis test strip device is capable of submerging or wetting the at least ten chemical reagents in the urine test sample to allow for direct association of analyte in the urine test sample with the chemical reagents, and wherein the urinalysis test strip device is capable of visual inspection of the detectable response following removal of the urinalysis test strip device from the urine test sample (Fig. 8 and paragraphs [0038]-[0039] teach the device is capable of wetting with a sample for visual analysis, i.e. “liquid sample is applied”).
While O’Farrell teaches the sample may be a urine sample (paragraph [0146]), and that the reagent dots can be potassium or iodine (paragraph [0106]), O’Farrell fails to explicitly teach wherein at least one chemical reagent is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof.
Martinez teaches a device for measuring multiple analytes present in urine (Fig. 4). Martinez teaches analyte testing dots are arranged in an array on a surface of the substrate (Fig. 4C and page 19609, section “Protein Assay” teaches spotting the reagent on the paper), wherein the at least one chemical reagent of each analyte testing dot produces a detectable response at the testing dot upon direct contact with the analyte (Fig. 4E), and wherein at least two of the analyte testing dots detect different analytes (Fig. 4C; “glucose assay” and “protein assay”; page 19609, sections “Glucose Assay” and “Protein Assay”) and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing dots are different (page 19609, sections “Glucose Assay” and “Protein Assay” teach the glucose assay contains glucose oxidase-horseradish peroxidase and the protein assay contains tetrabromophenol blue; Fig. 4E). Martinez teaches the at least one chemical reagent of at least one of the analyte testing dots is tetrabromophenol blue (page 19609, section “Protein Assay”).
Since Martinez teaches urinalysis using reagents, similar to O’Farrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell to incorporate the teachings of Martinez to provide wherein at least one chemical reagent is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof. Doing so would utilize known reagents for urinalysis in the art, as taught by Martinez, which would have a reasonable expectation of successfully measuring common analytes in urine.
Note that the limitations of urinalysis test strip device and the at last one chemical reagent are interpreted as an intended uses and capabilities of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, while O’Farrell teaches the array of chemical reagents extends from the second end of the substrate (Fig. 8), O’Farrell in view of Martinez fail to explicitly teach wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Martinez teaches an array of analyte testing pad dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters (Fig. 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell to incorporate the teachings of Martinez to provide wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of the analyte testing dots on substrate, as taught by Martinez, which would have a reasonable expectation of allowing for analysis of a urine test sample. Furthermore, it would have been obvious to choose wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters through routine experimentation to optimize the analysis capability of the device (MPEP 2144.05 (II)).
Regarding claim 3, O’Farrell further teaches wherein the at least ten chemical reagents are arranged in an array comprising at least two rows and at least two columns (Fig. 8).
Regarding claim 5, O’Farrell further teaches wherein the substrate is selected from the group consisting of nitrocellulose, cellulose acetate, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof (paragraph [0116], “nitrocellulose”).
Regarding claim 7, O’Farrell further teaches wherein the device is shaped and capable of submerging at least the portion of the top surface of the substrate containing the array of at least ten chemical reagents in a volume of urine test sample in a range of from about 0.1 milliliters to about 3 milliliters.
Note that the urine test sample is not positively recited structurally and submerging in a volume of urine sample is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 8, O’Farrell further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0079], “proteins”).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 9, O’Farrell fails to explicitly teach wherein at least one chemical reagent of the at least ten chemical reagents is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof.
Martinez teaches wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof (page 19609, section “Glucose Assay” teaches the glucose assay contains glucose oxidase-horseradish peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell in view of Martinez to further incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof. Doing so would utilize known reagents for testing urine, as taught by Martinez, which would have a reasonable expectation of measuring glucose. 
Regarding claim 11, O’Farrell teaches a urinalysis test strip device (Fig. 8) for detecting multiple analytes present in a urine test sample via chemical assays (abstract; paragraphs [0049], [0076], [0095]), the device consisting of: 
a substrate (Fig. 8 shows a substrate comprising different binding reagents), the substrate comprising a first end (upper end of the substrate in Fig. 8), a second end (lower end of the substrate in Fig. 8), a first side (left side of the substrate in Fig. 8), a second side (the right side of the substrate in Fig. 8), a top surface (top surface of the substrate in Fig. 8), and a bottom surface (bottom/back surface, i.e. opposite of the top surface, of the substrate in Fig. 8), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 8); and 
at least ten chemical reagents directly applied to the top surface of the substrate (Fig. 8 teaches at least ten chemical reagents, wherein different binding reagents are on the top surface of the substrate) and extending from the second end of the substrate (Fig. 8), wherein each of the at least ten chemical reagents provides for direct detection of an analyte via a chemical assay (Fig. 8 teaches different binding reagent in each channel allows for multiplexing of analyte detection), and such chemical reagents are arranged in an array on the top surface of the substrate (Fig. 8), wherein each chemical reagent is capable of producing a detectable response on the top surface of the substrate upon direct contact with the respective analyte present in the urine test sample (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal), and wherein at least two of the chemical reagents are capable of detecting different analytes such that the detectable responses observed are different (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal); and  
wherein the top surface of the substrate is absent any additional structure disposed between two chemical reagents to separate one chemical reagent from another chemical reagent (Fig. 8 shows the substrate is absent of any additional structures between the different binding reagents); and 
wherein the urinalysis test strip device is capable of submerging or wetting the at least ten chemical reagents in the urine test sample to allow for direct association of analyte in the urine test sample with the chemical reagents, and wherein the urinalysis test strip device is capable of visual inspection of the detectable response following removal of the urinalysis test strip device from the urine test sample (Fig. 8 and paragraphs [0038]-[0039] teach the device is capable of wetting with a sample for visual analysis, i.e. “liquid sample is applied”).
While O’Farrell teaches the sample may be a urine sample (paragraph [0146]), and that the reagent dots can be potassium or iodine (paragraph [0106]), O’Farrell fails to explicitly teach wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters; and wherein at least one chemical reagent is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof.
Martinez teaches a device for measuring multiple analytes present in urine (Fig. 4). Martinez teaches analyte testing dots are arranged in an array on a surface of the substrate (Fig. 4C and page 19609, section “Protein Assay” teaches spotting the reagent on the paper), wherein the at least one chemical reagent of each analyte testing dot produces a detectable response at the testing dot upon direct contact with the analyte (Fig. 4E), and wherein at least two of the analyte testing dots detect different analytes (Fig. 4C; “glucose assay” and “protein assay”; page 19609, sections “Glucose Assay” and “Protein Assay”) and contain different chemical reagents such that the detectable responses observed at the at least two analyte testing dots are different (page 19609, sections “Glucose Assay” and “Protein Assay” teach the glucose assay contains glucose oxidase-horseradish peroxidase and the protein assay contains tetrabromophenol blue; Fig. 4E). Martinez teaches the at least one chemical reagent of at least one of the analyte testing dots is tetrabromophenol blue (page 19609, section “Protein Assay”).
Since Martinez teaches urinalysis using reagents, similar to O’Farrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell to incorporate the teachings of Martinez to provide wherein at least one chemical reagent is selected from the group consisting of potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, methyl red, tetrabromophenol blue, p-diethylamino-benzaldehyde, p-arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis(3',3"-diiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, diazonium salt, or combinations thereof. Doing so would utilize known reagents for urinalysis in the art, as taught by Martinez, which would have a reasonable expectation of successfully measuring common analytes in urine.
Modified O’Farrell fails to teach the array of analyte testing pad dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Martinez teaches the array of analyte testing pad dots extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters (Fig. 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell to incorporate the teachings of Martinez to provide wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of the analyte testing dots on substrate, as taught by Martinez, which would have a reasonable expectation of allowing for analysis of a urine test sample. Furthermore, it would have been obvious to choose wherein the array of chemical reagents extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters through routine experimentation to optimize the analysis capability of the device (MPEP 2144.05 (II)).
Note that the limitations of urinalysis test strip device and the at last one chemical reagent are interpreted as an intended uses and capabilities of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, O’Farrell further teaches wherein the at least ten chemical reagents are arranged in an array comprising at least two rows and at least two columns (Fig. 8), wherein the at least two rows are substantially parallel to the first end and the second end of the substrate (Fig. 8), and further wherein the at least two columns are substantially parallel to the first side and the second side of the substrate (Fig. 8).
Regarding claim 15, O’Farrell further teaches wherein the device is shaped and capable of submerging at least the portion of the top surface of the substrate containing the array of at least ten analyte testing dots in a volume of urine test sample in a range of from about 0.1 milliliters to about 3 milliliters.
Note that the urine test sample is not positively recited structurally and submerging in a volume of urine sample is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 16, O’Farrell further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, pH, and combinations thereof (paragraph [0079], “proteins”).
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  The prior art structure is capable of performing the intended use (i.e. the device is capable of detecting at last one of the analytes claimed). Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 17, O’Farrell fails to explicitly teach wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof.
Martinez teaches wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof (page 19609, section “Glucose Assay” teaches the glucose assay contains glucose oxidase-horseradish peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell in view of Martinez to further incorporate the teachings of Martinez to provide wherein the at least one chemical reagent of at least one additional analyte testing dot of the at least ten analyte testing dots is selected from the group consisting of glucose oxidase, peroxidase, 3, 3', 5, 5'-tetramethylbenzidine, or combinations thereof. Doing so would utilize known reagents for testing urine, as taught by Martinez, which would have a reasonable expectation of measuring glucose. 
Regarding claim 23, O’Farrell further teaches wherein at least two of the chemical reagents are capable of detecting the same analyte (Fig. 8 and paragraph [0049] teaches four columns, each column having the same binding reagents, to detect four analytes).
Regarding claim 24, O’Farrell further teaches wherein the detectable response produced at each of the chemical reagents comprises a color change (paragraphs [0082] and [0135]).
Regarding claim 27, O’Farrell further teaches wherein at least two of the chemical reagents are capable of detecting the same analyte (Fig. 8 and paragraph [0049] teaches four columns, each column having the same binding reagents, to detect four analytes).
Regarding claim 28, O’Farrell further teaches wherein the detectable response produced at each of the chemical reagents comprises a color change (paragraphs [0082] and [0135]).

Claims 4, 13, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Martinez as applied to claims 1 and 11 above, and further in view of Burg (US 20160048739 A1).
Regarding claim 4, while O’Farrell teaches wherein the chemical reagents are capable of detecting four different analytes (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal; paragraph [0049]), modified O’Farrell fails to teach wherein each of the at least ten chemical reagents detects different analytes. 
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein each of the at least ten chemical reagents detects different analytes. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Regarding claim 13, while O’Farrell teaches wherein the chemical reagents are capable of detecting four different analytes (Fig. 8, paragraph [0179] teaches different binding reagents allows for multiplexing of analyte detection, wherein different analytes are detected in a single sample; paragraphs [0187]-[0190] teach the reagents produce a detectable signal; paragraph [0049]), modified O’Farrell fails to teach wherein each of the at least ten chemical reagents detects different analytes. 
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein each of the at least ten chemical reagents detects different analytes. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Regarding claim 21, while O’Farrell teaches that the analytes detected by the at least ten chemical reagents comprise proteins (paragraph [0079]), modified O’Farrell fails to teach wherein the analytes detectable by the at least ten chemical reagents comprise glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, specific gravity, and pH.
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein the analytes detectable by the at least ten chemical reagents comprise glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, specific gravity, and pH. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device. Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 22, while O’Farrell teaches that the analytes detected by the at least ten chemical reagents comprise proteins (paragraph [0079]), modified O’Farrell fails to teach wherein the analytes detectable by the at least ten analyte testing dots comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH.
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein the analytes detectable by the at least ten analyte testing dots comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device. Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 25, while O’Farrell teaches that the analytes detected by the at least ten chemical reagents comprise proteins (paragraph [0079]), modified O’Farrell fails to teach wherein the analytes detectable by the at least ten chemical reagents comprise glucose, bilirubin, ketone, blood, protein, urobilinogen, nitrite, leukocytes, specific gravity, and pH.
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein the analytes detectable by the at least ten chemical reagents  comprise glucose, bilirubin, ketone, blood, protein, urobilinogen, nitrite, leukocytes, specific gravity, and pH. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device. Note that the “at least one of the multiple analytes” is not positively recited structurally.
Regarding claim 26, while O’Farrell teaches that the analytes detected by the at least ten chemical reagents comprise proteins (paragraph [0079]), modified O’Farrell fails to teach wherein the analytes detectable by the at least ten chemical reagents comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH.
Burg teaches a dipstick for urinalysis (Figs. 1A-1B; abstract; paragraph [0082]) wherein the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine or blood, including glucose, bilirubin, ketones, specific gravity, blood type, blood concentration, acidity (pH), protein, urobilirubin (urobilinogen), nitrite (nitrates), leukocytes, microalbumin and creatinine, wherein the magnitude of the color change of the reagent test pad is proportional to the analyte concentration in the patient fluid (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified O’Farrell to incorporate the teachings of Burg to provide wherein the analytes detectable by the at least ten chemical reagents comprise glucose, ketone, blood, proteins, nitrite, leukocytes, specific gravity, creatinine, and pH. Doing so would utilize known reagents to detect common analytes in the context of urinalysis, as taught by Burg, thus improving analysis of a urine test sample.
Note that the limitations that describe the at least one of the multiple analytes are limitations to the test sample. The test sample is not a part of the claimed device and limitations to its content are not limiting on the structure of the claimed device.  As such exposure to a test sample containing particular analytes is interpreted as an intended use of the claimed device and detection of those analytes is considered a capability of the device.  Note that the “at least one of the multiple analytes” is not positively recited structurally.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 9, 11-13, 15, and 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, new grounds of rejection are made in view of O’Farrell et al. (US 20120184462 A1) and Martinez et al. (Martinez et al., “Three-dimensional microfluidic devices fabricated in layered paper and tape”, 2008, PNAS, 105, 50, 19606-19611).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798